

	

		II

		109th CONGRESS

		2d Session

		S. 2559

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Leahy introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To make it illegal for anyone to defraud

		  and deprive the American people of the right to the honest services of a Member

		  of Congress and to instill greater public confidence in the United States

		  Congress.

	

	

		1.Short titleThis Act may be cited as the

			 Honest Services Act of

			 2006.

		2.Honest services fraud

			 involving Members of Congress

			(a)In

			 generalChapter 63 of title

			 18, United States Code, is amended by adding at the end the following:

				

					1351.Honest services

				fraud involving members of Congress

						(a)In

				generalWhoever knowingly and

				willfully executes, or attempts to execute, a scheme or artifice to defraud and

				deprive the United States, the Congress, or the constituents of a Member of

				Congress, of the right to the honest services of a Member of Congress

				by—

							(1)offering and providing to a Member of

				Congress, or an employee of a Member of Congress, anything of value or a series

				of things of value, with the intent to influence the performance an official

				act or series of official acts; or

							(2)being a Member of Congress, or an employee

				of a Member of Congress, accepting anything of value or a series of things of

				value or holding an undisclosed financial interest, with the intent to be

				influenced in performing an official act or series of official acts;

							shall be fined under this title or

				imprisoned not more than 20 years, or both.(b)DefinitionsIn this section:

							(1)Honest

				servicesThe term

				honest services includes the right to conscientious, loyal,

				faithful, disinterested, and unbiased service, to be performed free of deceit,

				undue influence, conflict of interest, self-enrichment, self-dealing,

				concealment, bribery, fraud, and corruption.

							(2)Official

				actThe term official

				act—

								(A)has the meaning given that term in section

				201(a)(3) of this title; and

								(B)includes supporting and passing

				legislation, placing a statement in the Congressional Record, participating in

				a meeting, conducting hearings, or advancing or advocating for an application

				to obtain a contract with the United States Government.

								(3)Undisclosed

				financial interestThe term

				undisclosed financial interest includes any financial interest not

				disclosed as required by statute or by the Standing Rules of the Senate.

							(c)No inference

				and scopeNothing in this

				section shall be construed to—

							(1)create any inference with respect to

				whether the conduct described in section 1351 of this title was already a

				criminal or civil offense prior to the enactment of this section; or

							(2)limit the scope of any existing criminal or

				civil

				offense.

							.

			(b)Chapter

			 analysisThe chapter analysis

			 for chapter 63 of title 18, United States Code is amended by adding at the end,

			 the following:

				

					

						1351. Honest services fraud

				involving Members of

				Congress.

					

					.

			3.Authorization for

			 additional personnel to investigate and prosecute honest services fraud,

			 bribery, graft, and conflicts of interest offensesThere

			 are authorized to be appropriated to the Department of Justice, including the

			 Public Integrity Section of the Criminal Division, and the Federal Bureau of

			 Investigations, $25,000,000 for each of the fiscal years 2007, 2008, 2009, and

			 2010, to increase the number of personnel to investigate and prosecute

			 violations of section 1351 and sections 201, 203 through 209, 1001, 1341, 1343,

			 and 1346 of title 18, United States Code, as amended by this Act.

		

